Order filed November 23, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00677-CV



IN RE VALENTINA LUCAS, INDIVIDUALLY AND ON BEHALF OF THE
    ESTATE OF CAROLEE DAWN TAYLOR, DECEASED AND MYA
                     TAYLOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-01361

                                    ORDER

      On Tuesday, November 23, 2021, relators Valentina Lucas, Individually and
on behalf of The Estate of Carolee Dawn Taylor, deceased and Mya Taylor filed a
petition for writ of mandamus and emergency motion to stay in this Court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relators ask this Court to compel the Honorable Ravi K. Sandill, presiding judge of
the 127th District Court of Harris County, to stay the enforcement of the trial
court’s order signed November 19, 2021, granting Wells Fargo Bank, N.A.’s
motion to interplead funds and request for discharge and dismissal and authorizing
Wells Fargo to deposit said funds into the registry of the trial court.

      It appears from the facts stated in the petition and motion that relators’
request for relief requires further consideration and that relators will be prejudiced
unless immediate temporary relief is granted. We therefore grant relators’ motion
and issue the following order:

      We ORDER in trial court cause number 2020-01361, Valentina Lucas,
Individually and on behalf of the Estate of Carolee Dawn Taylor, and Mya Taylor,
thatthe trial court’s order of November 19, 2021, granting interpleader of funds by
Wells Fargo Bank, N.A., and dismissal and discharge of Wells Fargo Bank, N.A.
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests the real parties-in-interest to file a response to
the petition for writ of mandamus on or before December 30, 2021. See Tex. R.
App. P. 52.4.




                                        PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.




                                           2